DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/10/2021, with respect to claims 1, 9 and 15 have been fully considered and are persuasive in view of the new amendments to the claims, and further in view of a Telephonic Interview held on 10/14/2021. The rejections of claims 1, 9 and 15 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed because none of the prior arts of record taken singly or in combination with the others explicitly discloses all the limitations of claim 1 as currently amended. For instance, the closest prior art of record, Saule et al (US PUB 20210037309) discloses a listening device, comprising: a first earpiece; a headband coupled to the first earpiece, the first earpiece comprising: an earpiece housing defining an interior volume; a speaker disposed within the interior volume; and a pivot mechanism operable to enable the earpiece housing to rotate separate from the headband. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following claim 1: the pivot mechanism operable to enable the earpiece housing to rotate separate from the headband about a roll axis, and comprising: an actuator defining an aperture sized and shaped to receive the first end of the headband; and a first compression spring positioned to compress relative to the aperture while opposing rotation of the pivot mechanism about the roll axis.

Claims 9 and 15, each recites similarly allowable limitations as set forth above in claim 1, thus the claims are allowed for the same reason as claim 1.
 
Claims 2-8, 10-14 and 16-20 are allowed based on their respective dependency from one of Claims 1, 9 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.